990 F.2d 1263
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Griselda MELGOZA-CARBAJAL, Defendant-Appellant.
No. 92-50278.
United States Court of Appeals, Ninth Circuit.
Submitted March 4, 1993.*Decided March 8, 1993.

Before BROWNING, HUG and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Melgoza-Carbajal's plea agreement specified that if she was "sentenced in accordance with the terms of this plea agreement, the parties agree to waive appeal of all issues."   SER 5 at p 4.   Despite the district court's attempt to force an appeal on the issue of its interpretation of the Guidelines, see id. at 34-35, the 41-month sentence it imposed was within the parameters of the plea agreement, see id. at 31.   The agreement wasn't contingent on the district court correctly applying the Guidelines.   Under  United States v. Bolinger, 940 F.2d 478, 479-80 (9th Cir.1991), this appeal must therefore be


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3